Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 10-12, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitations "the first seat" in lines 3, 4, 5, and 7; and “the barrier” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the first seat" in lines 3, 4, 5, and 7; and “the barrier” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations "the first seat" in lines 3, 4, 5, and 7; and “the barrier” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 is present (several lines below claim 18) but does not include any text and should be deleted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-9, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10350120. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-9, 13-16 are generic to all that is recited within US Pat. No. 10350120, fully encompasses the subject matter, and therefore anticipates the claims. Since claims 1-3, 6-9, 13-16 are anticipated by the patent, they are not patentably distinct from the claims of US 10350120. Thus, the invention of the claims of the patent is in effect a "species" of the "generic" invention. 
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-3, 6-9, 13-16 are fully anticipated, fully encompassed, by the claims of US 10350120, claims 1-3, 6-9, 13-16 are not patentably distinct, regardless of any additional subject matter present. 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 12, 21, 23-25, 28, 35-38 of U.S. Patent No. 9107786. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are generic to all that is recited within US Pat. No. 9107786, fully encompasses the subject matter, and therefore anticipates the claims. Since claims 1-18 are anticipated by the patent, they are not patentably distinct from the claims of US 9107786. Thus, the invention of the claims of the patent is in effect a "species" of the "generic" invention. 
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-18 are fully anticipated, fully encompassed, by the claims of US 9107786, claims 1-18 are not patentably distinct, regardless of any additional subject matter present. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Girardin et al. (7854576) as seen for example in FIG.4 below. 

    PNG
    media_image1.png
    357
    656
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020/198747 reads on at least claims 1-3, 6-9, 13-16, and 19 as seen in FIGS.1-5.

    PNG
    media_image2.png
    336
    790
    media_image2.png
    Greyscale

Likewise, it should be noted that for claims 4-5, 10-12, and 17-18 WO 747 further discloses the first and second modules (12,16) as recited where the module (12) includes a seat (or first seat). The seat is provided for amble passengers and the second module (16) is oriented transverse to the first module. Though WO 747 lacks the seat including a stored position where the seat is outside of the securement area and the bumper is positioned generally underneath -29-the seat, these features are easily taught by Girardin et al. as seen in FIG.4, specifically where a module includes a seat for amble passengers which can include a use position and a stored position (shown below) and where a bumper (44) is provided underneath the seat. Moreover, the two references could be combined such that WO 747 includes the amble passenger seating module to retract as taught by Girardin et al. as a design consideration in order to provide additional space for the occupant of the wheelchair and to position the bumper beneath the seat as a design consideration as that is where space is a premium and in order to allow for compact storage thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616